Citation Nr: 1639628	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-49 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss for the period prior to December 11, 2015; and to a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1967 to November 1971 with additional service in the Army Reserves and National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In his December 2010 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for January 2013; however, prior to the hearing, the Veteran requested that this hearing be rescheduled.  In May 2013, the Board remanded the case to schedule the Veteran for his requested hearing.  A hearing was scheduled for October 2013; however, prior to the hearing, the Veteran indicated that he wanted to cancel his hearing and asked that his records be forwarded to the Board to make a decision based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2015).  There are no outstanding hearing requests of record.

The Board remanded the claim for additional development in August 2014.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

A March 2016 rating decision increased the evaluation for bilateral hearing loss from 0 percent to 20 percent, effective December 11, 2015.


FINDINGS OF FACT

1.  Prior to December 11, 2015, bilateral hearing loss was manifested by level II hearing in the right ear and level VI hearing in the left ear.

2.  For the period beginning December 11, 2015, bilateral hearing loss was manifested by level V hearing in the right ear and level V hearing the left ear.

CONCLUSIONS OF LAW

1.  The criteria for a rating evaluation of 10 percent, but no higher, for bilateral hearing loss have been met for the period prior to December 11, 2015.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2015).

2.  The criteria for a rating evaluation in excess of 20 percent for bilateral hearing loss have not been met for the period from December 11, 2015.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

As the hearing loss claim concerns an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. § 5103 (a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and lay statements from the Veteran.  

The Veteran underwent VA examinations in May 2008 and December 2015 to assess his hearing loss.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations and opinions are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Increased Ratings

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the appeal.

Increased Rating for Hearing Loss

The Veteran contends that his service-connected hearing loss disability warrants a higher rating than the currently assigned 0 percent prior to December 11, 2015, and 20 percent thereafter.  Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

Under 38 C.F.R. § 4.86, there are additional provisions for certain exceptional patterns of hearing impairment.  When the puretone threshold at each of the frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the hearing impairment level is from either Table VI  or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Tables VI, VIa, and VII are reproduced below. 

TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI

TABLE VIa
Numeric Designation of Hearing Impairment Based Only on
Puretone Threshold Average

Puretone Threshold Average
0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

At a VA audiology consultation in March 2008, the Veteran was noted to have normal hearing of the right ear from 250 to 750 hertz and mild sloping to moderate hearing loss from 1000-8000 hertz.  The left ear was also noted to be normal from m250 to 500 hertz and mild sloping to moderately severe hearing loss from 750-8000 hertz.  The Veteran's word recognition scores were 84 percent in the right ear and 60 percent in the left ear.  The individual pure tone threshold results were not reported but the note indicated they could be viewed under "CPRS TOOLS".  The note indicated it was "not valid for rating purposes."  The Board specifically remanded the claim and requested any records to include otolaryngology consults "which may be available in the Computerized Patient Record System."  On remand, a copy of the audiology consultation was provided but this copy also referenced "CPRS TOOLS."   

On the authorized audiological evaluation in May 2008, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
35
55
55
55
50
LEFT
50
65
60
65
60

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of II in the right ear and IV in the left ear, which would result in a 0 percent rating.  

However, as noted above, the Veteran has a VA consultation in March 2008.  The note was marked "not valid for rating purposes" and the exact puretone thresholds were not provided.  The Board previously remanded the claim to obtain the exact findings from CPRS Tools which would help the Board properly evaluate the claim and determine for itself whether the findings were valid for rating.  On remand, a copy of the same report, without any of the individual puretone thresholds, was provided.  The Board considered whether to remand the claim again for strict compliance with the prior remand order.  Despite this error, the Board nevertheless finds that any further attempt to obtain the requested record would only unnecessarily delay adjudication of the claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant). 

Although the individual puretone thresholds were not provided from CPRS Tools as requested, from the description of mild to moderate sloping hearing loss of the right ear and mild to moderately-severe sloping hearing loss of the left ear, it suggests the findings are consistent with the puretone thresholds from the VA examination taken just two months later.  The speech recognition scores, however, are different.  The Board notes that it is unclear whether the speech recognition scores were created using the Maryland CNC.  The prior remand requesting the full findings from CPRS Tools would have helped the Board clarify and determine this matter.  As noted above, however, such findings were not provided.  Accordingly, resolving all doubt in the Veteran's favor, the Board will assume the speech recognition scores from March 2008 were created using the Maryland CNC.  Applying the thresholds from May 2008 and considering the speech recognition results of March 2008 would result in a hearing level of II in the right ear and VI in the left ear.  Applying these to Table VII mandates a rating of 10 percent.  Resolving all reasonable doubt in favor of the Veteran, the Board will apply the speech recognition results of March 2008, which result in the higher rating.

The Board finds that the competent and credible evidence of record shows that, for the period prior to December 11, 2015, the legal criteria for a 10 rating have been met.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

On the authorized audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT
50
70
65
65
62.5
LEFT
65
75
80
75
73.75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 76 percent in the left ear.  Utilizing 38 C.F.R. § 4.85, Table VI, this corresponds to a hearing level of V in the right ear and V in the left ear.  Applying these to Table VII mandates a rating of 20 percent.  The Board notes that the left ear meets the criteria of 38 C.F.R. § 4.86 as each of the four frequencies is 55 decibels or greater.  Applying the puretone average to Table VIA would result in level VI.  Applying level V in the right ear and level VI in the left ear also results in a 20 percent rating.  

The Board finds that the competent and credible evidence of record shows that, for the period from December 11, 2015, the legal criteria for a rating in excess of 20 percent have not been met.  The preponderance of the evidence is against the claim for a higher rating for this period, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for those disabilities.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's hearing loss is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  A mechanical application of the rating criteria resulted in a 10 percent rating for the period prior to December 11, 2015; and a 20 percent rating thereafter.  Higher schedular ratings are provided for greater levels of hearing impairment, which are not demonstrated by the evidence in this case.  The Veteran's reported symptoms, including communication difficulties, are inherently contemplated by the rating schedule.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report).  The Board has considered this information in making all the pertinent determinations in this case, and the information does not present any basis for finding that referral for extraschedular consideration is warranted.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which have been demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids. See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria. 

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  There is no indication that his service-connected hearing loss results in any symptoms that fall so far outside the purview of the rating schedule as to render its application inadequate.  

The Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  Accordingly, a claim for TDIU has not been raised.


ORDER

For the period prior to December 11, 2015, an evaluation of 10 percent, but no higher, for bilateral hearing loss is granted. 

For the period from December 11, 2015, an evaluation in excess of 20 percent for bilateral hearing loss is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


